Citation Nr: 0529851	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  93-03 416	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluations for residuals of 
fracture, L2 and L3, chronic low back pain, wedging L1 and 
L2, mild degenerative changes of L4-5, limitation of motion, 
soft tissue fibrosis, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
right ankle injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and G.D.P.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1975 to March 1978.

2.	On August 22, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through her authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant, 
through her authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


                       
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


